Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q ☒ QUART ERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2015 ; OR ☐ TRANSI TION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER: 001-35608 Natu ral Grocers by Vitamin Cottage, Inc. (Exact name of registrant as specified in its charter) Delaware 45-5034161 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
